

113 SJ 41 IS: Approving the location of a memorial to commemorate the more than 5,000 slaves and free Black persons who fought for independence in the American Revolution.
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA113th CONGRESS2d SessionS. J. RES. 41IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Murphy (for himself and Mr. Grassley) introduced the following joint resolution; which was read twice and referred to the Committee on Energy and Natural ResourcesJOINT RESOLUTIONApproving the location of a memorial to commemorate the more than 5,000 slaves and free Black
			 persons who fought for independence in the American Revolution.Whereas section 8908(b)(1) of title 40, United States Code, provides that the location of a
			 commemorative work in Area I, as depicted on the map entitled Commemorative Areas Washington, DC and Environs, numbered 869/86501 B, and dated June 24, 2003, shall be deemed to be authorized only if a
			 recommendation for that location is approved by law not later than 150
			 calendar days after Congress is notified of the recommendation;Whereas section 2860 of Public Law 112–239 (40 U.S.C. 8903 note) authorized the National Mall
			 Liberty Fund D.C. to establish a memorial on Federal land in Area I or
			 Area II, as depicted on such map, to honor the more than 5,000 slaves and
			 free Black persons who fought for American independence in the
			 Revolutionary War; andWhereas the Administrator of General Services has notified Congress of the Administrator’s
			 determination that such memorial should be located in Area I: Now,
			 therefore, be itThat the location of a commemorative work to honor the more than 5,000 slaves and free Black
			 persons who fought in the American Revolution, authorized by section 2860
			 of
			 division B of Public Law 112–239 (40 U.S.C. 8903 note), within Area I as
			 described on the map entitled Commemorative Areas Washington, DC and Environs, numbered 869/86501 B and dated June 24, 2003, is approved.